Citation Nr: 1634571	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-15 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for chronic lower back strain with degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling. 

2. Entitlement to an effective date prior to May 15, 2009 for entitlement to a 40 percent rating for chronic lower back strain with degenerative disc disease of the lumbar spine.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).  

4. Entitlement to service connection for a bilateral hand condition, to include as secondary to service-connected eczema.

5.  Entitlement to service connection for a right hip condition.

6.  Entitlement to service connection for memory loss.  

7.  Entitlement to service connection for cerebrovascular accident (CVA).  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to August 1981, June 1984 to January 1985, and June 1985 to June 1988 with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and July 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

The January 2008 RO decision denied a rating in excess of 20 percent for a low back disability.  As noted by the representative in the August 2009 earlier effective date claim, the Veteran timely perfected an appeal with respect to the January 2008 RO decision.  A document date stamped by VA on May 15, 2009 shows that her representative submitted a substantive appeal within 60 days of the March 2009 statement of the case.  38 C.F.R. §§ 20.200, 20.302.

The July 2009 RO decision granted a 40 percent disability rating for chronic low back strain effective May 15, 2009.  The Veteran appealed the effective date.  

The Veteran asserts that she is unemployable due to service connected disabilities.  Although the issue of TDIU was not certified for appeal, the Board notes that the Veteran filed a notice of disagreement to a July 2011 RO decision denying TDIU and has not received a statement of the case.  In any event, the Board finds that entitlement to TDIU is raised as part of the current appeal for an increased rating and has included it as a separate issue as listed on the title page.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2015, the RO denied service connection for bilateral hand condition, right hip condition, memory loss and CVA.  The Veteran filed a timely notice of disagreement with respect to these issues.  A statement of the case has not been issued, and it does not appear that additional development action is underway for these claims.  These issues are addressed the remand section below.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App 238, 240-41 (1999).

The Veteran was scheduled for a May 2016 Board hearing at her local RO.  She failed to appear and has not asserted good cause for doing so.  Her hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

The Veteran is currently unrepresented.  Review of the record does not show that a valid VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative has been executed for The American Legion or prior to June 23, 2008 any letter memorializing representation.  An inquiry was made to clarify the Veteran's representation in July 2016.  No response has been received, and VA will process the appeal without a representative until instructed otherwise by the Veteran.  

In August 2013, the Veteran filed a clothing allowance claim.  The issue of a clothing allowance has been raised by the record in the August 14, 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include providing the appropriate forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits). 

The issues of service connection for bilateral hand condition, right hip condition, memory loss and CVA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran has not had ankylosis of the thoracolumbar spine or incapacitating episodes during any portion of the claims period.  

2. Prior to May 15, 2009, symptoms of the Veteran's low back disability did not more nearly approximate forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.

3.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render her unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  The criteria for an effective date prior to May 15, 2009 for the award of a 40 percent rating for chronic low back strain are not met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, a May 2009 letter provided notice of the information and evidence needed to substantiate an increased rating claim, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claims.  The Veteran's VA treatment records through February 2014 have been obtained.  

The Veteran was afforded a VA lumbar spine examination in June 2014.  The examination report reflects review of the relevant medical history and pertinent clinical evaluation.  The examiner provided clinical findings that were responsive to the Veteran's reports, medical history and current treatment.  Beginning May 15, 2009, a finding of ankylosis is needed to warrant a higher schedular rating.  38 C.F.R. § 4.71a, DC 5237.  Thus, the DeLuca factors (discussed below) are not for application and consideration of whether the June 2014 VA examination findings complied with Correia v. McDonald, 28 Vet. App. 158 (2016) is not required.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  The June 2014 VA examination report is therefore adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication that the Veteran's low back symptoms have materially increased since she was last examined.

The Board does not find that another VA medical opinion or examination is needed for the earlier effective date claim.  The issue in such a claim concerns the Veteran's lumbar spine symptomatology prior to May 15, 2009.   Numerous contemporaneous clinical records are available over the relevant time period and the question of whether these symptoms meet the criteria for a 40 percent rating as described below is an adjudicatory rather than a medical one.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

For the reasons stated above, VA complied with its duties to notify and assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

Factual background

In her May 2007 increased rating claim, the Veteran reported that longstanding low back pain had progressed as shown on a diagnostic study.  She included an April 2007 VA bone scan.  It showed normal bone mineral density (BMD) and recommended another scan in two years' time.  

In July 2007, the Veteran was afforded a VA spine examination.  She reported having low back pain of 4 or 5/10 severity.  She complained about morning stiffness and radiating left leg pain.  She did not use a back brace.  However, her activities and work were limited.  Repetitive motion increased the amount of pain, but did not cause further motion loss.  She denied flare-ups.  Clinical examination showed the Veteran to exhibit a mild limp favoring her left leg.  She had good posture.  The examiner observed normal lumbar lordosis with good muscle tone.  No spasm was found.  Range of motion was flexion to 45 degrees with complaints of pain in the left side and left thigh.  Extension was to 15 degrees with endpoint pain.  Right and left lateral rotation was to 10 degrees with pain.  Right and left lateral flexion was to 15 degrees with pain.  The examiner described the Veteran's lower extremity reflexes as sluggish.  Straight leg raise (SLR) was positive at 60 degrees for right leg and 45 degrees for the left leg.  Lasegue's test was positive.  X-rays showed mild degenerative disc disease with more marked findings at L3-L4.  The examiner diagnosed chronic lower back strain with degenerative disc disease of the lumbar spine more marked at L3-L4 levels.  No history of acute episodes of excruciating back pain occurred over the past 12 months.  The examiner also commented that there was no additional limitation of motion due to pain, fatigue, weakness or lack of endurance upon repetitive use.  He assessed the severity of the low back disability on occupational activities as moderate.  

November 2007 VA Rheumatology clinic records show that the Veteran was treated for resting low back pain.  Clinical evaluation was negative for spinal or paraspinal tenderness.  SLR test was negative bilaterally.  The examiner assessed mild degenerative changes of the lumbar back.  The Veteran was noted to have a 10 year history of psoriatic arthritis.  

March 2008 VA Rheumatology clinic records reference complaints about waking up in the middle of the night due in part to mid-back pain.  No pertinent clinical findings were reported.  The clinician diagnosed psoriasis with arthritis and osteoarthritis of the spine.  

In a May 2008 letter, a treating clinician (G.D.) reported that she treated the Veteran for blood pressure and cholesterol control.  She noted that the Veteran also experienced chronic pain from psoriatic arthritis, diabetic neuropathy and gout.  Consequently, the Veteran was unable to tolerate much physical activity and needed many medications.  
	
In May 2009, another treating clinician (D.K-S.) reported that the Veteran was being treated for psoriatic arthritis, asthma, diabetes, hypertension, peripheral neuropathy, hyperlipidemia and cataracts.  She was on multiple medications for these conditions.  She stated that the Veteran was completely disabled due to these present medical conditions.  

In May 2009, the Veteran submitted a substantive appeal.  She requested that Detroit VA treatment records from July 2007 through the present be considered.  

In her May 2009 TDIU claim, the Veteran reported being disabled due to service-connected skin, low back and glaucoma disabilities.  She last worked in October 2004 as a health care provider.  She had two years of college education without any additional training.  

In June 2009, VA reexamined the Veteran for her back disability.  The examiner reviewed the claims folder and assessed the Veteran's back disability as stable.  The Veteran was on mediation with fair results.  A history for incontinence was not noted.  However, numbness was.  The examiner also listed symptoms of fatigue, decreased motion, stiffness, spasm and pain.  The Veteran described dull, mild low back pain lasting hours.  It occurred one to six days per week and radiated up the back.  The Veteran did not use any brace or aid for pain relief.  She was limited to walking 50 yards.  Clinical evaluation showed the Veteran to exhibit a normal posture, head position and symmetry in appearance.  She had a normal gait.  No abnormal spinal curvature was found, including ankylosis.  Lumbar muscle spasm was not observed.  The Veteran exhibited full strength in all lower extremities.  Muscle tone was normal and free from atrophy.  Sensory and reflexive findings for both lower extremities were normal.  Range of motion was recorded as forward flexion to 20 degrees, no extension movement, bilateral lateral flexions and lateral rotations were all to 10 degrees.  The examiner commented that there was objective evidence of pain with motion.  He stated that she was unable to perform repetitive motion due to complaints of pain.  He indicated that restricted movement was not normal due to extraneous factors.  X-ray report for the lumbar spine was negative.  The Veteran reported being unemployed for the past 4 to 5 years.  She reported an occupational history in home health care.  She left her last job due to an eczema outbreak.  The examiner diagnosed recurrent lumbar strain by history.  He commented that the quantity of pain was not consistent with the X-ray report suggesting normal findings.  He also reported that the service-connected eczema, glaucoma, back disability and sinusitis were not likely to preclude the Veteran from obtaining and sustaining substantially gainful employment.  He indicated that the service-connected disabilities would not preclude light duty sedentary employment.  

In August 2009, the Veteran visited the VA emergency room (ER) for low back pain.  She reported having a 3 day history for it without any precipitating activity.  Clinical examination showed the Veteran to have a tender lumbar spine with bilateral muscle spasms.  Neurology findings were normal for power, sensory and reflexive functions.  The clinician provided medication (Toradol) and assessed acute, chronic back pain.  The Veteran was discharged home from the ER.  

In August 2009, the Veteran's representative reported that the RO erroneously closed the appeal for the increased rating for a back disability.  He cited the timely substantive appeal filed on May 15, 2009.  He stated that the current increased rating claim for a back disability was an appeal, rather than a new claim.  Thus, an effective date of May 4, 2007 was warranted.  

August 2009 VA neurology clinic records reflect that the Veteran complained about numbness and tingling in her hands and feet that began around 1987.  It had progressively become worse.  At times, she was unsteady on her feet due to numbness.  Clinical evaluation was negative for focal spinal tenderness.  Motor function for the lower extremities was normal, but she was unable to heel/toe walk due to an unsteady gait.  Sensation was slightly diminished in her feet for light touch.  Pin prick and temperature sensations were intact bilaterally.  Vibration was intact, but diminished distally in the hands and feet.  Proprioception was intact bilaterally.  The examiner described her gait as cautious.  Deep tendon reflexes were diminished (1+) throughout.  Hemoglobin A1C from April 2009 was high.  The examiner assessed peripheral neuropathy possibly secondary to diabetes, but due to pathologic reflex on examination a central origin cause needed to be considered.  She also listed possible carpal tunnel syndrome and pathologic reflex in her assessment.  Additional diagnostic testing was recommended.  

The following day, the Veteran returned to the ER with low back pain complaints.  She was noted to have a Toradol injection two days ago at her ER visit.  Clinical evaluation showed the Veteran to have muscular tenderness in her low back.  Neurological findings were grossly normal.  The clinician provided an additional course of Toradol.  The Veteran was then discharged with a back pain diagnosis.  

In September 2011, the Veteran reported that she was physically unable to work and it should be self-evident from her medical records and statements from treating clinicians.

In May 2013, the Veteran was hospitalized for approximately a week for a cerebrovascular accident (CVA).  

July 2013 VA primary care records include complaints about low back and joint pain.  The Veteran requested additional medications for pain relief.  Clinical evaluation was unremarkable.  The examiner diagnosed chronic low back pain and recommended Vicodin as needed.  

September 2013 VA primary care records reflect that the Veteran was having difficulty controlling her blood pressure.  She also reported left sided weakness and a psoriasis flare-up.  Clinical findings were noted.  The examiner assessed stable CVA, uncontrolled diabetes, controlled dyslipidemia, slightly high hypertension, stable gouty arthritis, chronic back pain and osteoarthritis of the hands, with Vicodin as needed, and intermittent flaring psoriasis.

September 2013 VA dermatology records show that the Veteran visited for psoriasis treatment.  She had a flare-up a few weeks ago when the weather changed.  She had frequent joint pain and hand swelling.  Clinical findings were noted.  The clinician assessed psoriasis with likely psoriatic arthritis.  A medication regimen was ordered.  
 
November 2013 VA primary care records reflect that the Veteran continued to have high blood pressure.  Clinical findings were noted.  The clinical assessment from September remained mostly the same.  As relevant, the clinician noted that the Veteran continued to have back pain flare-ups with current treatment and increased the pain medication dose.  

In February 2014, the Veteran was hospitalized for approximately 5 days for plaque psoriasis and psoriatic arthritis.  

In June 2014, the Veteran was afforded a VA back examination with review of the claims folder.  The examiner listed a diagnosis of lumbosacral strain.  The Veteran reported that her back pain was increasing and now radiated to her buttocks.  She denied any recent medical treatment for it.  She endorsed having flare-ups and reported that the current pain was indicative of a flare-up.  Clinical evaluation range-of-motion showed forward flexion to 70 degrees with pain beginning at 20 degrees.  Left lateral flexion was to 10 degrees.  The examiner commented that the Veteran stated that she could not complete range-of-motion exercises.  The examiner reported that the above measurements were estimates from the Veteran's movements during the examination, which included walking into the examination room, sitting in the chair and placing an item on the floor prior to the examination.  The examiner indicated that less movement than normal, weakened movement, excess fatigability, incoordination, pain, disturbance of locomotion, interference with sitting, standing and/or weight-bearing activities and lack of endurance were all functional impairments.  Pain upon palpation of the thoracic and lumbar spine was noted.  The examiner indicated the Veteran's guarding resulted in an abnormal gait.  Muscle strength was diminished at 3/5 for both lower extremities.  However, muscle atrophy was not found.  DTRs were diminished (1+) in both legs.  Sensation was decreased in both lower extremities.  The examiner was unable to perform SLR.  The examiner assessed the Veteran as having moderate radiculopathy symptoms in both lower extremities.  She stated that ankylosis of the spine was not found.  She found the Veteran to have IVDS with between one to two weeks of incapacitating episodes.  She concluded that the Veteran demonstrated "very poor" effort during the examination and the above range-of-motion studies were most likely not reflective of the Veteran's true limitations.  She cited the Veteran's ability to easily cross her legs and bend forward while seated and refusal to undertake a range-of-motion study due to pain.  She also noted the June 2009 X-ray report with normal findings.  She requested an updated X-ray report, but the Veteran did not cooperate to present for it.  

In April 2015, the Veteran was afforded a VA aid and attendance examination with review of the claims folder.  The examiner reported that the Veteran was not permanently bedridden and could perform typical domestic activities.  Physical examination indicated that the Veteran was capable of walking a mile unassisted.  She could leave her residence without restriction.  The examiner noted mild to moderate degenerative arthritis of the cervical spine causing restricted neck motion.  However, she reported that the Veteran did not experience restricted motion due to any thoracolumbar spine abnormality.  The examiner summarized the Veteran's disabilities as history of heart disease and CVA with minimal residual weakness of the left lower extremity, well controlled hypertension, diabetes, history of glaucoma and idiopathic peripheral neuropathy of the lower extremities.  She noted the October 2014 CT brain scan report and June 2014 cardiac catheterization report.  The examiner diagnosed diabetes, Type II, cutaneous psoriasis, hypertension, history of CVA with minimal residual left lower extremity weakness and arthritis of the hands.  





Analysis

(i) Increased rating for low back disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's low back disability has been rated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2015).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  All complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Degenerative disc disease is rated under 38 C.F.R. § 4.71a, DC 5243.  Ratings under this code turn on the total duration of incapacitating episodes.  Those having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a 10 percent rating.  Those having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent rating.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).   

The Veteran contends that increased ratings are warranted for her service-connected chronic lower back strain.  38 C.F.R. § 4.71a, DC 5237.  She is currently in receipt of a 20 percent rating prior to May 15, 2009 and a 40 percent rating thereafter.  Id.   Notably, ratings in excess of 20 percent and 40 percent are limited under both the General Rating Formula and the alternative Formula for Rating IVDS Based on Incapacitating Episodes as stated above.  Id.  

The Veteran has provided varying subjective reports concerning low back pain and neurological disturbance.  As a layperson, she is competent to report observable symptoms.  However, her reported symptoms must be weighed against the competent medical evidence.

As an initial matter, the Board finds the evidence to weigh against an increased rating under the alternative IVDS criteria.  Id.; 38 C.F.R. § 4.71a, DC 5243.  The record does not show that the Veteran had physician directed bed rest for the requisite time periods.  At best, the June 2014 VA examiner estimated that the Veteran may have had between one and two weeks of physician directed bed rest.  However, this account is undermined by the examiner's subsequent comments questioning the Veteran's participation efforts during the clinical examination.  The examiner explained the inconsistencies in the Veteran's general presentation and her self-restrictions in the clinical evaluation in support of his opinion.  Id.  Although the Veteran may self-limit activities or rest to alleviate her low back pain symptoms, these restrictions are not contemplated by the IVDS criteria.  38 C.F.R. § 4.71a, DC 5243, Note 1.  For these reasons, an increased rating under DC 5243 for IVDS based upon incapacitating episodes is not for further consideration at any time.  Id. 

In this case, the range-of-motion studies do not show that the Veteran's low back disability ever resulted in unfavorable ankylosis of the entire thoracolumbar spine.  See VA spine examination reports from July 2007, June 2009, and June 2014.  The Veteran has not submitted any statement otherwise indicating that symptoms attributable to her service-connected low back disability result in complete inability to move her thoracolumbar spine.  A rating in excess of 40 percent for chronic low back strain under DC 5237 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5237.

The Board has considered whether additional separate ratings for neurological symptoms of the lower extremities are warranted.  The Veteran is currently in receipt of a 20 percent rating for radiculopathy for each lower extremity beginning December 2, 2013.  38 C.F.R. § 4.124a, DC 8620.  She has not expressed dissatisfaction with the currently assigned ratings.  The June 2007 and June 2009 VA examination reports do not indicate that the Veteran had separately compensable neurological disturbances in either lower extremity attributable to her service-connected chronic low back strain.  The August 2009 VA neurology clinic report indicates that the lumbar spine disability was not believed to be related to any contemporaneous neurological disturbances.  It was not until the June 2014 VA examination report that a medical professional assessed moderate radiculopathy in both lower extremities.  There is no factually ascertainable evidence of moderate radiculopathy symptoms prior to the June 2014 VA examination.  Given the evidence above, separate or increased ratings for neurological symptoms of the lower extremities are not warranted.  38 C.F.R. § 4.124a, DC 8620.  

For the foregoing reasons, the symptoms and overall impairment caused by the Veteran's chronic low back strain do not more nearly approximate the criteria for a rating in excess of 40 percent.  As the preponderance of the evidence is against a rating in excess of 40 percent, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

(ii) Effective date prior to May 15, 2009 for entitlement to a 40 percent rating for a chronic lower back strain

As detailed in the introduction, the RO erroneously processed the increased rating claim as being filed on May 15, 2009.  Rather, the Veteran perfected her appeal on May 15, 2009 for an increased rating claim she had filed on May 4, 2007.  Thus, the Board recognizes the current increased rating claim as being filed on May 4, 2007.  

For increased rating claims, in general, the effective date of an increase in disability compensation is date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  For disability compensation, it is the earliest date of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).  The Court has held that 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of a case:

 (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

 (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or 

 (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

Harper, 10 Vet. App. at 126.

In this case, it cannot be stated with certainty as to when the Veteran initially had decreased forward flexion motion.  The July 2007 VA examination report indicates that the Veteran had greater lumbar spine motion than contemplated by the 40 percent rating criteria, even with consideration to functional impairment.  38 C.F.R. § 4.71a, DC 5237; Id.; DeLuca, supra.; Mitchell, supra.  The earliest factually ascertainable evidence of an increase is the June 23, 2009 VA examination.  The Board finds the June 2009 VA examination report highly probative since it is based on findings by a trained health care professional.  Prior to June 23, 2009, there is no lumbar spine range of motion study with the requisite restricted motion needed for a 40 percent rating, even with consideration to functional impairments.  While the Veteran's reports of pain were acknowledged at the July 2007 examination, the Board finds that the effects of pain reasonably shown to be due to the service-connected low back disability are already contemplated by the 20 percent rating assigned prior to May 15, 2009.  There has been no showing that such losses from functional impairments would result in range of motion more nearly approximating lumbar spine flexion to 30 degrees or less. 

In sum, the Veteran filed her increased rating claim on May 4, 2007.  The June 2007 VA examination report does not show a factually ascertainable increase in disability approximating the 40 percent rating criteria and no other such evidence is of record until June 2009.  Consequently, an effective date for a 40 percent rating for service-connected chronic low back strain prior to May 15, 2009 must be denied.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400(o)(1); Harper, 10 Vet. App. at 126.

(iii) Extraschedular considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected chronic low back strain to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include back pain, stiffness, restricted motion, fatigue, among other similar symptoms.  All of those symptoms are contemplated by the General Rating Formula for Diseases and Injuries of the Spine, which provides a uniform rating based upon limitation of spine motion caused by spinal disability and the currently assigned ratings for neurological disturbances of the lower extremities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In any event, the Board is granting a TDIU in this decision and the Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.





(iv) TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a).

The Veteran has met the percentage requirements in this case, as she is in receipt of service connection for eczema rated 60 percent, low back strain rated 40 percent, glaucoma rated 20 percent, radiculopathy of the lower extremities rated 20 percent, and sinusitis rated noncompensable.  Her combined rating is 90 percent.  The Veteran has two years of college and last worked in 2004 in the health care field.  The Veteran has stated that her service connected disabilities preclude her from securing or following a substantially gainful occupation.  There are two medical opinions indicating that the Veteran's disabilities cause significant functional impairment that would make it difficult or impossible for her to work at any job for which she is qualified.  Although these opinions are flawed because they do not precisely delineate the impairment caused by the service connected and non-service connected disabilities, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Given the significant impairment caused by the Veteran's service connected disabilities as indicated by the lay and medical evidence, see id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and her relatively limited education and occupational experienced, the evidence is at least evenly balanced as to whether her service connected disabilities preclude her from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

A rating in excess of 40 percent for service-connected chronic low back strain is denied.

An effective date prior to May 15, 2009 for a 40 percent rating for service-connected chronic low back strain is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran has filed a timely (May 2015) notice of disagreement (NOD) for the issues of service connection for bilateral hand condition, right hip condition,  memory loss and CVA that were denied in the April 2015 RO decision.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  The RO/AOJ must issue an appropriate statement of the case.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, claims for service connection for bilateral hand condition, right hip condition,  memory loss and CVA are REMANDED for the following action:

Issue a statement of the case (SOC) for the issues of service connection for bilateral hand condition, right hip condition, memory loss and CVA.  Do not return the issue to the Board unless a timely substantive appeal has been filed in response to the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


